DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 10, and 15, drawn to constructing a cluster-type network with a plurality of communication devices, classified in H04W16/18 and/or H04W84/20 of the Cooperative Patent Classification (CPC) system. (Combination.)
II. Claims 2 and 3, drawn to constructing the cluster-type network based on evaluation of battery levels for each of the plurality of communication devices, classified in H04W52/0209 of the CPC. (Subcombination.)
III. Claims 4 and 5, drawn to constructing the cluster-type network based on evaluation of the arithmetic processing capability of a processor in each of the plurality of communication devices, classified in G06F9/5044 of the CPC. (Subcombination.)
IV. Claims 6-8, drawn to performing authentication of the plurality of communication devices to be part of the cluster-type network based on a predetermined separation distance between the plurality of communication devices, classified in H04W4/02 of the CPC. (Subcombination.)
V. Claims 6 and 9, drawn to performing authentication of the plurality of communication devices to be part of the cluster-type network based on whether or not the plurality of communication devices can perform a predetermined function, classified in H04W4/30,50 of the CPC. (Subcombination.)
VI. Claims 11-14, drawn to constructing the cluster-type network as either a star-type network or multi-hierarchy cluster-type network, classified in H04L12/44 of the CPC. (Subcombination.)

The inventions are independent or distinct, each from the other because:
Inventions I and II, III, IV, V, and VI are related as combination and subcombinations. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombinations as claimed for patentability, and (2) that the subcombinations have utility by themselves or in other combinations (see MPEP § 806.05(c)). 
In the instant case, the combination as claimed does not require the particulars of any of the subcombinations as claimed because patentability of at least independent claims 1 and 15 does not necessarily depend on the more specific details of the “constructing the cluster-type network,” including “set[ting] as a master unit according to a predetermined master-slave determination condition based on … state information of each of the plurality of communication devices” as recited in the subcombinations. 
The subcombinations have separate utility: Group II, choosing a master device with the largest remaining capacity of battery to prolong the existence of the cluster network (see Specification as filed ¶ 10); Group III, choosing a master device with the highest arithmetic processing capability of its processor to help achieve processing efficiency of the cluster-type network (see Specification as filed ¶ 9); Group IV, choosing (i.e., authenticating) communication devices from the plurality of communication devices that are a predetermined distance from each other or from one of the devices to be part of the cluster-type network, thus, ensuring successful connection and formation of the network (see Specification as filed ¶¶ 66-67); Group V, choosing (i.e., authenticating) communication devices from the plurality of communication devices that can perform the same predetermined function to be part of the cluster-type network, thus, ensuring the network is made of only devices that can perform the desired function (see Specification as filed ¶ 69); and Group VI, the cluster-type network is constructed as either a star-type or multi-hierarchy type, which provides respect benefits, such as the master device connecting to each slave device and/or constructing a large-scale network (see Specification as filed ¶¶ 5-6).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply (see MPEP § 808.02):
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (e.g., one of the subcombinations) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to McCoy Russell LLP on 5/12/2022 to request an oral election to the above restriction requirement, however, no attorney or agent of record could be reached, thus, no election was made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/        	Primary Examiner, Art Unit 2413